DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim X sets forth a “non-transitory machine-readable medium.”  However, the specification as originally filed does not explicitly define the machine-readable medium stating that it '. . . computer-readable storage media and/or communications media …  typically embody computer-readable instructions, data structures, program modules or other structured or unstructured data in a data signal such as a modulated data signal, e.g., a carrier wave or other transport mechanism, and comprises any information delivery or transport media (Para. 92-95). The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable storage media (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is absent an explicit definition or is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,4,5,6,8, 12,13,15 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9-13, 16, 19 and 20 of U.S. Patent No. 11,343,547. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1)
Instant Application 17/725812
Patent 11,343,547
Claims 1, 8 and 15: A method, comprising: receiving, by an ad server over a network from an ad insertion server, key value information associated with candidate bid responses for an ad pod of an Over-The-Top (OTT) stream, wherein the key value information is representative of a category of a creative, and wherein the candidate bid responses are determined from among bid responses received within a time deadline from a plurality of platform servers responsive to the ad insertion server providing ad pod information; determining, by the ad server, an ad play list for the ad pod of the OTT stream according to rules, wherein the rules are enforced based on the category for each of the candidate bid responses; and transmitting, by the ad server over the network to the ad insertion server, ad play list information representative of the ad play list for the ad pod of the OTT stream, wherein the transmitting the ad play list information enables the ad insertion server to combine content of the OTT stream and creatives associated with the ad play list into the ad pod, resulting in combined content for rendering by an end user device.
Claims 1, 11 and 16: A device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: detecting a video stream being requested as an Over-The-Top (OTT) media service; obtaining, over a network and responsive to detecting the video stream being requested as an OTT media service, key value pairs associated with candidate bid responses submitted by a Supply Side Platform (SSP) server, wherein each of the candidate bid responses identifies a creative and includes a price and a category of the creative, and wherein the candidate bid responses are stored in a prebid cache server and are mapped to corresponding unique cache identifications; generating an ad server tag Uniform Resource Locator (URL) based on combining an existing video ad server tag with the key value pairs; transmitting, utilizing the ad server tag URL over the network to an ad server, a request for an ad play list to populate an ad pod of the video stream, wherein the transmitting of the request enables the ad server to determine the ad play list according to pre-configured line items and rules including a yield policy or a competitive separation policy; receiving, over the network from the ad server, ad play list information representative of the ad play list; obtaining a particular creative identified in the ad play list from the prebid cache server based on a particular unique cache identification of the unique cache identifications; and stitching content of the video stream with the particular creative identified in the ad play list into the ad pod for playback by a video player.
Claims 6, 13 and 19: The method of claim 1, wherein the key value information is received via an ad call.
Claims 2 and 12: The device of claim 1, wherein the key value pairs include a bidder requirement, and wherein the rules relate to enforcing the bidder requirement to determine the ad play list for the ad pod of the video stream.
Claim 17: The device of claim 16, wherein the bidder requirement is representative of a position in the ad pod.
Claims 3 and 13: The device of claim 2, wherein the bidder requirement is representative of one of a position in the ad pod, a selection of the ad pod from among a pre-roll, a mid-roll or a post-roll of the video stream, or a combination thereof.
Claims 5, 12 and 18: The method of claim 1, wherein the candidate bid responses are determined by a prebid server distinct from the ad server.
Claims 10 and 20: The device of claim 1, wherein the category for each of the candidate bid responses is translated by a prebid server to be recognizable by the ad server.
Claims 4: The method of claim 3, wherein the rules are further enforced based on the price for each of the candidate bid responses.
Claims 9 and 19: The device of claim 1, wherein the ad play list is determined by the ad server based on the yield policy or the competitive separation policy applied to one or more direct offers obtained by the ad server.


Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        October 27, 2022